                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:18-cv-640-RJC-DSC

 CENTRAL NATIONAL GOTTESMAN
 INC., a New York Corporation,

        Plaintiff,

 v.                                                                    ORDER

 NAKOS PAPER PRODUCTS, INC., a
 North Carolina Corporation, CHRISTOS
 L. NAKOS, Individually, and LAMBROS
 C. NAKOS, Individually,

        Defendants.



       THIS MATTER is before the Court on Plaintiff’s unopposed “Motion for Leave to File

Amended Complaint” (document #13) filed March 7, 2019.

       For the reasons stated therein, the Motion is GRANTED. Plaintiff shall file its Amended

Complaint within five days of this Order.

       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE FURTHER ORDERED that “Defendants’ Motion to Dismiss…”

(document #9) is administratively DENIED as moot without prejudice.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..
SO ORDERED.
              Signed: March 7, 2019




                               2
